                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 1 of 18


                                                                                           1    LEACH KERN GRUCHOW
                                                                                                ANDERSON SONG
                                                                                           2    SEAN L. ANDERSON
                                                                                                Nevada Bar No. 7259
                                                                                           3    sanderson@lkglawfirm.com
                                                                                           4    RYAN D. HASTINGS
                                                                                                Nevada Bar No. 12394
                                                                                           5    E-mail: rhastings@lkglawfirm.com
                                                                                                2525 Box Canyon Drive
                                                                                           6    Las Vegas, Nevada 89128
                                                                                                Telephone:     (702) 538-9074
                                                                                           7
                                                                                                Facsimile:     (702) 538-9113
                                                                                           8
                                                                                                SQUIRE PATTON BOGGS (US) LLP
                                                                                           9    Gregory A. Davis (pro hac vice)
                                                                                                gregory.davis@squirepb.com
                                                                                          10    Gregory Schneider (pro hac vice forthcoming)
                                                                                                gregory.schneider@squirepb.com
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    1 East Washington Street, Suite 2700
                                                                                          12    Phoenix, Arizona 85004
                                                                                                Telephone: (602) 528-4000
                                                                                          13    Facsimile: (602) 253-8129
                                                                                                Attorneys for Financial Industry
                                                                                          14    Regulatory Authority, Inc.
                                                                                          15                               UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                                   DISTRICT OF NEVADA
                                                                                          17
                                                                                                                                                  Case No.: 3:19-cv-00240-MMD-CBC
                                                                                                IN THE MATTER OF THE
                                                                                          18
                                                                                                PEE PEE POP TRUST, PEE PEE POP                    MOTION TO DISMISS
                                                                                          19    TRUST II, PEE PEE POP TRUST III, MAN
                                                                                          20    CUB TRUST, MAN CUB TRUST II, MAN
                                                                                                CUB TRUST III, DATED JULY 22, 2013.
                                                                                          21

                                                                                          22           Pursuant to Federal Rules of Civil Procedure 12(b)(1), (2), and (6), Financial Industry
                                                                                          23    Regulatory Authority, Inc. (“FINRA”) moves to dismiss all claims asserted by plaintiffs Pee Pee
                                                                                          24    Pop Trust; Pee Pee Pop Trust II; Pee Pee Pop Trust III; Man Cub Trust; Man Cub Trust II; and
                                                                                          25    Man Cub Trust III, Dated July 22, 2013 (collectively, the “Trusts”).
                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                               -1-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 2 of 18


                                                                                           1                                              Introduction

                                                                                           2           FINRA members Scottsdale Capital Advisors Corporation (“Scottsdale”) and Alpine

                                                                                           3    Securities Corporation (“Alpine”) violated FINRA rules by refusing to produce certain trust

                                                                                           4    documents, and as a result are the subjects of an ongoing FINRA enforcement proceeding. [See

                                                                                           5    Petition to Assume Jurisdiction (Doc. 1-1) (the “Complaint”) at ¶¶ 6, 7, 9.] Through this action,

                                                                                           6    John Hurry, who is trustee of the Trusts and who controls Scottsdale and Alpine, impermissibly

                                                                                           7    seeks to circumvent that FINRA enforcement proceeding. [See id. at ¶ 6.]

                                                                                           8           This tactic of filing lawsuits to avoid legitimate regulatory oversight has unfortunately

                                                                                           9    been repeatedly deployed by the Hurrys. In 2014, the Hurrys sued FINRA in the United States

                                                                                          10    District Court for the District of Arizona (“Scottsdale I”) regarding FINRA’s on-site examination
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    of Scottsdale. See Hurry v. FINRA, 2016 U.S. Dist. LEXIS 90147 (D. Ariz. Apr. 1, 2016). The

                                                                                          12    claims in Scottsdale I were dismissed with prejudice on immunity grounds.1 Id. at *5. In 2016,

                                                                                          13    Scottsdale sued FINRA in the United States District Court for the District of Maryland

                                                                                          14    (“Scottsdale II”) to enjoin a then-ongoing FINRA enforcement proceeding. See Scottsdale

                                                                                          15    Capital Advisors Corp. v. FINRA, 844 F.3d 414, 417 (4th Cir. 2016), cert. denied, 137 S. Ct.

                                                                                          16    1838 (2017). The district court and Fourth Circuit Court of Appeals both held in Scottsdale II

                                                                                          17    that the comprehensive administrative review process established by the Securities Exchange Act

                                                                                          18    of 1934, 15 U.S.C. § 78a, et seq. (the “Exchange Act”), deprived the district court of

                                                                                          19    subject-matter jurisdiction. See id. at 417, 424. And in 2018, Scottsdale sued FINRA in the

                                                                                          20    United States District Court for the District of Columbia (“Scottsdale III”) for declaratory

                                                                                          21    judgment and breach of contract regarding FINRA’s interpretation of its own rules. See

                                                                                          22    Scottsdale Capital Advisors Corp. v. FINRA, No. 1:18-cv-2973-CRC (D.D.C. Dec. 17, 2018).

                                                                                          23    FINRA’s motion to dismiss in Scottsdale III is pending.

                                                                                          24           Plaintiffs’ claims in this case—for an injunction of FINRA’s ongoing enforcement

                                                                                          25    proceeding against Scottsdale and Alpine, and a judicial declaration that FINRA’s rules do not

                                                                                          26
                                                                                                1
                                                                                                 The Hurrys filed additional claims in Scottsdale I that were unrelated to the on-site examination
                                                                                          27    of Scottsdale, which claims were disposed of on summary judgment. See Hurry v. FINRA, 2018
                                                                                          28    U.S. Dist. LEXIS 54551 (D. Ariz. Mar. 29, 2018).
                                                                                                                                                -2-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 3 of 18


                                                                                           1    require the submission of trust documents—are just as deficient as those previously filed by the

                                                                                           2    Hurrys in Scottsdale I, II, and III. [See Complaint (Doc. 1-1) at ¶¶ 6–7, 9–12.] As the Fourth

                                                                                           3    Circuit Court of Appeals held in Scottsdale II, district courts lack subject-matter jurisdiction over

                                                                                           4    claims regarding ongoing FINRA enforcement proceedings. See Scottsdale II, 844 F.3d at 424.

                                                                                           5    Indeed, even in the absence of an ongoing enforcement proceeding, “a party has no private right

                                                                                           6    of action against [FINRA] for violating its own rules or for actions taken to perform its self-

                                                                                           7    regulatory duties under the [Exchange] Act.” Sparta Surgical Corp. v. NASD, 159 F.3d 1209,

                                                                                           8    1213 (9th Cir. 1998). Further, as the court in Scottsdale I correctly held, FINRA is immune from

                                                                                           9    claims arising out of the exercise of its regulatory authority. See Scottsdale I, 2016 U.S. Dist.

                                                                                          10    LEXIS at **5–6; see also Sparta, 159 F.3d at 1213 (“[A] self-regulatory organization is immune
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    from liability based on the discharge of its duties under the Exchange Act.”). Dismissal is also

                                                                                          12    appropriate here because this Court lacks personal jurisdiction over FINRA, a Delaware

                                                                                          13    corporation that has its principal place of business in Washington, D.C. [See Declaration of

                                                                                          14    Marcia E. Asquith (“Asquith Dec.”) at ¶¶ 3–4, attached hereto as Exhibit A.]

                                                                                          15                                                Background

                                                                                          16    I.     FINRA Has An Essential Role In Regulating The Securities Industry And
                                                                                                       Disciplining Its Members.
                                                                                          17
                                                                                                       Through the Exchange Act, Congress established a comprehensive statutory plan for
                                                                                          18
                                                                                                “cooperative regulation” of the securities market, “under which self-regulatory organizations
                                                                                          19
                                                                                                [(‘SROs’)] would exercise a primary supervisory role subject to ultimate SEC control.” Sparta,
                                                                                          20
                                                                                                159 F.3d at 1213-14. Any person desiring to use any instrumentality of interstate commerce to
                                                                                          21
                                                                                                sell securities must join an association of broker dealers registered as a national securities
                                                                                          22
                                                                                                association. 15 U.S.C. § 78o(a)(1), (b)(1). FINRA, previously known as the National
                                                                                          23
                                                                                                Association of Securities Dealers (“NASD”) is a private not-for-profit SRO, which since 1939
                                                                                          24
                                                                                                has been the only registered national securities association in the United States. See Turbeville v.
                                                                                          25
                                                                                                Fin. Indus. Regulatory Auth., 874 F.3d 1268, 1270 n.2 (11th Cir. 2017).
                                                                                          26
                                                                                                       The Exchange Act requires FINRA to establish rules “designed to prevent fraudulent and
                                                                                          27
                                                                                                manipulative acts and practices, to promote just and equitable principles of trade . . . and, in
                                                                                          28
                                                                                                                                                 -3-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 4 of 18


                                                                                           1    general, to protect investors and the public interest . . . .” 15 U.S.C. § 78o-3(b)(6). Those rules

                                                                                           2    must be approved by the Securities and Exchange Commission (“SEC”), after a public notice

                                                                                           3    and comment period, as being “consistent with the requirements of [the Exchange Act].” 15

                                                                                           4    U.S.C. § 78s(b)(1), (2). FINRA is also required by the Exchange Act to “enforce compliance by

                                                                                           5    its members and persons associated with its members,” and to “appropriately discipline[]” such

                                                                                           6    persons for violation of FINRA’s rules or the Exchange Act. 15 U.S.C. § 78o-3(b)(2), (7).

                                                                                           7           Pursuant to FINRA’s mandate to discipline its members, FINRA’s rules establish a

                                                                                           8    “multi-layered hearing and appeals process that governs disciplinary actions against FINRA-

                                                                                           9    affiliated brokers and dealers.” Turbeville, 874 F.3d at 1271. That process includes (1) a full

                                                                                          10    hearing before a three-person hearing panel, (2) an appeal to FINRA’s National Adjudicatory
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    Council, (3) a subsequent de novo appeal to the SEC, and (4) another appeal to the United States

                                                                                          12    Court of Appeals. See FINRA Rule 9200 et seq.; 15 U.S.C. § 78s(d)(2); 15 U.S.C. § 78y(a)(1).

                                                                                          13    II.    FINRA’s Enforcement Proceedings Against Scottsdale And Alpine Are Ongoing.

                                                                                          14           FINRA Rule 1017 requires FINRA members to file a Continuing Membership

                                                                                          15    Application (“CMA”) for approval of various “changes to . . . ownership, control, or business

                                                                                          16    operation,” including “a change in the equity ownership or partnership capital of the member that

                                                                                          17    results in one person or entity directly or indirectly owning or controlling 25 percent or more of

                                                                                          18    the equity or partnership capital.” FINRA Rule 1017(a)(4). Rule 1017 also authorizes FINRA to

                                                                                          19    request from a member filing a CMA “any additional information or documents necessary to

                                                                                          20    render a decision on the application.” FINRA Rule 1017(e). A member that refuses to keep its

                                                                                          21    membership application current, or refuses to provide information or documents requested by

                                                                                          22    FINRA, may have its FINRA membership suspended. See FINRA Rule 9552(a).

                                                                                          23           Prior to 2017, FINRA members Scottsdale and Alpine were not owned by the Trusts.

                                                                                          24    [See Complaint (Doc. 1-1) at ¶¶ 1, 2, 6.] After the Trusts were formed in 2017, they indirectly

                                                                                          25    acquired Scottsdale and Alpine. [See id. at ¶¶ 2, 4.] Scottsdale and Alpine were required by

                                                                                          26    FINRA Rule 1017 to file CMAs and obtain the approval of FINRA prior to being acquired by

                                                                                          27    the Trusts. See FINRA Rule 1017(a)(4); see also NASD Notice to Members 00-73 (November

                                                                                          28    15, 2000) at 573 (“[A] group of individuals acting in concert to obtain control of 25 percent or
                                                                                                                                                 -4-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 5 of 18


                                                                                           1    more of the equity or partnership capital of a member will be deemed to be an ‘entity’ for

                                                                                           2    purposes of [FINRA Rule 1017(a)(4)], and as such, will trigger the requirement to submit an

                                                                                           3    application to obtain approval of the ownership change.”); [see also Complaint (Doc. 1-1) at ¶¶

                                                                                           4    2, 4.] Despite multiple requests from FINRA, Scottsdale and Alpine did not file the required

                                                                                           5    CMAs, and as a result, on March 19, 2019, FINRA served Scottsdale and Alpine with Notices of

                                                                                           6    Suspension. [See Complaint (Doc. 1-1) at ¶ 9; see also Scottsdale Notice of Suspension (Doc. 1-

                                                                                           7    2); see also Alpine Notice of Suspension (Doc. 1-3).]2

                                                                                           8           After receiving the Notices of Suspension, Scottsdale and Alpine belatedly filed

                                                                                           9    incomplete CMAs regarding the Trusts’ 2017 acquisitions. [See Complaint (Doc. 1-1) at ¶ 6.]

                                                                                          10    The CMAs themselves require the disclosure of, and various FINRA personnel explicitly
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    requested that Scottsdale and Alpine provide FINRA with, the Trusts’ formation documents.

                                                                                          12    [See id. at ¶ 9.] Scottsdale and Alpine refused. [See id. at ¶¶ 7–9.] That refusal rendered the

                                                                                          13    CMAs substantially incomplete, which required that FINRA reject them. See FINRA Rule

                                                                                          14    1017(d). As is their right under FINRA rules, Scottsdale and Alpine requested a hearing to

                                                                                          15    dispute the validity of the Notices of Suspension served by FINRA. [See Scottsdale Request for

                                                                                          16    Hearing, attached hereto as Exhibit B; see also Alpine Request for Hearing, attached hereto as

                                                                                          17    Exhibit C.] That hearing is scheduled to be held on June 18, 2019. [See Order Rescheduling

                                                                                          18    Hearing Date (Doc. 1-4) at 3.]

                                                                                          19           Less than three weeks after Scottsdale and Alpine requested a FINRA hearing—and

                                                                                          20    before any portion of the four-step administrative review scheme established by the Exchange

                                                                                          21    Act had been completed—plaintiffs filed this action in Nevada probate court seeking an

                                                                                          22    injunction of FINRA’s enforcement proceeding and a judicial determination of Scottsdale’s and

                                                                                          23
                                                                                                2
                                                                                          24      The Notices of Suspension are matters intrinsic to the complaint and consideration of such
                                                                                                documents is permitted on a Motion to Dismiss. See Damarco v. MSC Indus. Supply, 2019 U.S.
                                                                                          25    Dist. LEXIS 3966, at *6 n.1 (D. Nev. Jan. 9, 2019) (“Documents that are not attached to a
                                                                                                complaint ‘may be incorporated by reference into a complaint if the plaintiff refers extensively to
                                                                                          26    the document or the documents forms the basis of plaintiff’s claim.’”) (quoting United States v.
                                                                                                Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003)). The Court may also consider matters outside the
                                                                                          27    pleadings to determine whether it has subject-matter jurisdiction over plaintiffs’ claims. See St.
                                                                                          28    Clair v. City of Chico, 880 F.2d 199, 201–02 (9th Cir. 1989).
                                                                                                                                                -5-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 6 of 18


                                                                                           1    Alpine’s obligations under FINRA Rule 1017. [See Complaint (Doc. 1-1) at p. 7.]

                                                                                           2                                                  Argument

                                                                                           3    I.      The Exchange Act’s Exclusive Review Process Strips This Court Of Subject-Matter
                                                                                                        Jurisdiction.
                                                                                           4
                                                                                                        Here, like in Scottsdale II, FINRA initiated enforcement proceedings against Scottsdale.
                                                                                           5
                                                                                                [See Complaint (Doc. 1-1) at ¶ 9]; see also Scottsdale II, 844 F.3d at 418. Here, like in
                                                                                           6
                                                                                                Scottsdale II, plaintiffs sought injunctive and declaratory relief to alternatively halt or dictate the
                                                                                           7
                                                                                                outcome of the FINRA enforcement proceeding. [See Complaint (Doc. 1-1) at 7]; see also
                                                                                           8
                                                                                                Scottsdale II, 844 F.3d at 419. Thus here, like in Scottsdale II, plaintiffs’ claims should be
                                                                                           9
                                                                                                dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject-matter
                                                                                          10
                                                                                                jurisdiction. See Scottsdale II, 844 F.3d at 424. Indeed, the comprehensive administrative
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                                review process set forth in the Exchange Act is the exclusive avenue for resolving disputes that
                                                                                          12
                                                                                                are subject to ongoing FINRA enforcement proceedings. Id.
                                                                                          13
                                                                                                         Article III courts are “courts of limited jurisdiction,” possessing “only the power
                                                                                          14
                                                                                                authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
                                                                                          15
                                                                                                375, 377 (1994). Congress has the absolute authority to grant or withhold subject-matter
                                                                                          16
                                                                                                jurisdiction of the lower federal courts. See Palmore v. United States, 411 U.S. 389, 401 (1973).
                                                                                          17
                                                                                                The withholding of subject-matter jurisdiction need not be express. Rather, as the Supreme
                                                                                          18
                                                                                                Court explained in Thunder Basin Coal Co. v. Reich, 510 U.S. 200 (1994), Congress shall be
                                                                                          19
                                                                                                deemed to have stripped the subject-matter jurisdiction of the lower federal courts when (1) such
                                                                                          20
                                                                                                intent is “fairly discernible in the statutory scheme” and (2) the litigant’s claims are “of the type
                                                                                          21
                                                                                                Congress intended to be reviewed within [the] statutory structure.” See Thunder Basin, 510 U.S.
                                                                                          22
                                                                                                at 207, 212 (quoting Block v. Community Nutrition Institute, 467 U.S. 340, 351 (1984)).
                                                                                          23
                                                                                                        In considering whether Congress intended through the Exchange Act to strip the district
                                                                                          24
                                                                                                court of jurisdiction over claims that are the subject of ongoing regulatory enforcement
                                                                                          25
                                                                                                proceedings, this Court is not working on a clean slate. On the contrary, courts around the
                                                                                          26
                                                                                                country—including the Fourth Circuit Court of Appeals in Scottsdale II—have repeatedly and
                                                                                          27
                                                                                                consistently held that the comprehensive administrative review process established by the
                                                                                          28
                                                                                                                                                  -6-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 7 of 18


                                                                                           1    Exchange Act deprives district courts of subject-matter jurisdiction. See Scottsdale II, 844 F.3d

                                                                                           2    414, 424 (4th Cir. 2016); Hill v. SEC, 825 F.3d 1236, 1241 (11th Cir. 2016); Tilton v. SEC, 824

                                                                                           3    F.3d 276, 282 (2d Cir. 2016); Jarkesy v. SEC, 803 F.3d 9, 12 (D.C. Cir. 2015); Bebo v. SEC, 799

                                                                                           4    F.3d 765, 767 (7th Cir. 2015); Swirsky v. NASD, 124 F.3d 59, 62 (1st Cir. 1997); SEC v. Waco

                                                                                           5    Financial, 751 F.2d 831, 834 (6th Cir. 1985); Merrill Lynch, Pierce, Fenner & Smith v. NASD,

                                                                                           6    616 F.2d 1363, 1370 (5th Cir. 1980); First Jersey Sec., Inc. v. Bergen, 605 F.2d 690, 700 (3rd

                                                                                           7    Cir. 1979); Charles Schwab & Co. Inc. v. FINRA, 861 F. Supp. 2d 1063, 1069–70 (N.D. Cal.

                                                                                           8    2012); Pyramid Fin. Corp. v. Fin. Indus. Regulatory Auth., 2010 U.S. Dist. LEXIS 90543, **4–8

                                                                                           9    (N.D. Cal. Aug. 27, 2010); Hayden v. N.Y. Stock Exch., Inc., 4 F. Supp. 2d 335, 340 (S.D.N.Y.

                                                                                          10    1998).
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11             Those decisions were correctly decided and should be followed here. Indeed, application

                                                                                          12    of the Supreme Court’s two-part test in Thunder Basin plainly demonstrates that Congress

                                                                                          13    intended to strip this Court of subject-matter jurisdiction over plaintiffs’ claims.

                                                                                          14             A.     It Is “Fairly Discernable In The Statutory Scheme” That Congress Allocated
                                                                                                                Initial Review To FINRA.
                                                                                          15
                                                                                                         The first step of the Thunder Basin test is met here because it is “fairly discernable” that
                                                                                          16
                                                                                                Congress intended the Exchange Act to channel challenges to FINRA’s enforcement proceedings
                                                                                          17
                                                                                                through the Act’s comprehensive administrative scheme. See Thunder Basin, 510 U.S. at 207.
                                                                                          18
                                                                                                “Whether a statute is intended to preclude initial judicial review is determined from the statute’s
                                                                                          19
                                                                                                language, structure, and purpose . . . .” Id. “Generally, when Congress creates procedures
                                                                                          20
                                                                                                designed to permit agency expertise to be brought to bear on particular problems, those
                                                                                          21
                                                                                                procedures are to be exclusive.” Free Enterprise Fund v. Public Co. Acctg. Oversight Bd., 561
                                                                                          22
                                                                                                U.S. 477, 489 (2010). With the Exchange Act Congress did just that, providing for two levels of
                                                                                          23
                                                                                                FINRA review and one level of SEC review of any contested FINRA enforcement action. See
                                                                                          24
                                                                                                FINRA Rules 9211, 9311, 9370.
                                                                                          25
                                                                                                         Furthermore, as the D.C. Circuit Court of Appeals observed in Jarkesy, “the securities
                                                                                          26
                                                                                                laws’ scheme of [regulatory] adjudication and ensuring judicial review resembles in material
                                                                                          27
                                                                                                respects the enforcement scheme the Supreme Court found exclusive in Thunder Basin.”
                                                                                          28
                                                                                                                                                  -7-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 8 of 18


                                                                                           1    Jarkesy, 803 F.3d at 16. Specifically, under the statutory scheme deemed to be exclusive in

                                                                                           2    Thunder Basin, a party challenging regulatory action receives (1) a hearing before an

                                                                                           3    administrative law judge, (2) discretionary review by the regulator, and (3) judicial review by a

                                                                                           4    United States Court of Appeals. See Thunder Basin, 510 U.S. at 207–08. Likewise, under the

                                                                                           5    Exchange Act a party to any FINRA enforcement proceeding receives (1) a hearing before a

                                                                                           6    three-person hearing panel, (2) an appeal to FINRA’s National Adjudicatory Council, (3) a

                                                                                           7    subsequent de novo appeal to the SEC, and (4) another appeal to the United States Court of

                                                                                           8    Appeals. See 15 U.S.C. § 78s(d)(2) (requiring FINRA to establish regulatory review of its

                                                                                           9    enforcement decisions); see also FINRA Rules 9211(a) (“If a Respondent requests a hearing, a

                                                                                          10    hearing shall be granted.”), 9311 (“A Respondent . . . may file a written notice of appeal within
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    25 days after service of a decision issued pursuant to Rule 9268 or 9269.”), 9370 (“A

                                                                                          12    Respondent aggrieved by final disciplinary action pursuant to the Rule 9200 Series or the Rule

                                                                                          13    9300 Series may apply for review by the SEC pursuant to Section 19(d)(2) of the Exchange

                                                                                          14    Act.”); see also 15 U.S.C. § 78y(a)(1) (“A person aggrieved by a final order . . . may obtain

                                                                                          15    review of the order in the United States Court of Appeals for the circuit in which he resides or

                                                                                          16    has his principal place of business, or for the District of Columbia Circuit . . . .”).

                                                                                          17            To the extent that the Exchange Act and the statutory scheme at issue in Thunder Basin

                                                                                          18    differ, the Exchange Act is more robust and evidences an even clearer intent by Congress to

                                                                                          19    direct review of enforcement proceedings exclusively through the statutory framework of

                                                                                          20    administrative and judicial review. Indeed, whereas regulatory appeals are permissive under the

                                                                                          21    statutory framework at issue in Thunder Basin, the Exchange Act provides any party that

                                                                                          22    receives an adverse ruling from a FINRA hearing panel two administrative appeals: first to the

                                                                                          23    National Adjudicatory Counsel and then the SEC. Compare FINRA Rules 9311, 9370 to

                                                                                          24    Thunder Basin, 510 U.S. at 207–08.

                                                                                          25            Congress crafted the Exchange Act’s administrative review scheme in “painstaking

                                                                                          26    detail,” and for that reason every court to consider the issue has concluded that the Exchange Act

                                                                                          27    meets the first step of the Thunder Basin test, except for one district court decision that was

                                                                                          28
                                                                                                                                                  -8-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 9 of 18


                                                                                           1    reversed on appeal. 3 See Jarkesy, 803 F.3d at 17 (“It is fairly discernible that Congress intended

                                                                                           2    [through the Exchange Act] to deny aggrieved respondents an additional avenue of review in

                                                                                           3    district court.”); Tilton v. SEC, 824 F.3d at 282 (“Generally, therefore, persons responding to

                                                                                           4    [regulatory] enforcement actions are precluded from initiating lawsuits in federal courts as a

                                                                                           5    means to defend against them.”); Bebo v. SEC, 799 F.3d at 767 (“It is fairly discernible from the

                                                                                           6    [Exchange Act] that Congress intended plaintiffs in [the member’s] position to proceed

                                                                                           7    exclusively through the statutory review scheme set forth in 15 U.S.C. § 78y.”) (quotation

                                                                                           8    omitted); Charles Schwab, 861 F. Supp. 2d at 1069–70; Hayden, 4 F. Supp. 2d at 339

                                                                                           9    (“Congress’s failure to assign any role to the district court strongly suggests that Congress

                                                                                          10    intended the statutory review procedure to be exclusive. Indeed, any other conclusion would
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    subvert the Congressional purpose of creating a partnership between government and private

                                                                                          12    enterprise as the cornerstone for regulation of the nation’s securities markets.”).

                                                                                          13             B.      Congress Intended To Preclude Initial Judicial Review.

                                                                                          14             The second step of the Thunder Basin test is also met here because plaintiffs’ claims are
                                                                                          15    “of the type Congress intended to be reviewed within [the Exchange Act’s] statutory structure.”
                                                                                          16    See Thunder Basin, 510 U.S. at 212. “To unsettle the presumption of initial administrative
                                                                                          17    review—made apparent by the structure of the [Exchange Act]—requires a strong countervailing
                                                                                          18    rationale.” Jarkesy, 803 F.3d at 17 (quotation omitted). That “strong countervailing rationale,”
                                                                                          19    may be present “if a finding of preclusion could foreclose all meaningful judicial review; if the
                                                                                          20    suit is wholly collateral to a statute’s review provisions; and if the claims are outside the
                                                                                          21    agency’s expertise.” Free Enterprise, 561 US at 489 (citing Thunder Basin, 510 U.S. at 212–
                                                                                          22    13). None of those countervailing rationales to exclusive administrative review are present here.
                                                                                          23             First, the Exchange Act provides for meaningful judicial review. Any final action against
                                                                                          24    Scottsdale or Alpine can be appealed directly to one of multiple United States Court of Appeals.
                                                                                          25    See 15 U.S.C. § 78y(a)(1); see also Jarkesy, 803 F.3d at 20 (The Exchange Act “presents an
                                                                                          26    entirely ‘meaningful’ avenue of relief to [enforcement proceeding] respondents.”).
                                                                                          27
                                                                                                3
                                                                                          28        Hill v. SEC, 114 F. Supp. 3d 1297 (2015), rev’d by Hill v. SEC, 825 F.3d 1236 (11th Cir. 2016).
                                                                                                                                                 -9-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 10 of 18


                                                                                           1            Second, there can be no reasonable assertion that plaintiffs’ claims are “wholly

                                                                                           2     collateral” to the Exchange Act’s statutory scheme because plaintiffs’ claims seek to enjoin an

                                                                                           3     ongoing enforcement proceeding that is a very part of that statutory scheme. [See Complaint

                                                                                           4     (Doc. 1-1) at p. 7]; see Elgin v. Dep’t of the Treasury, 567 U.S. 1, 22 (2012) (A claim cannot be

                                                                                           5     wholly collateral to a statutory scheme where plaintiff’s challenge was “at bottom an attempt to

                                                                                           6     reverse an agency’s decision . . . .”) (citing Heckler v. Ringer, 466 U.S. 602, 614 (1984)). A

                                                                                           7     claim is only collateral “if it is not bound up with the merits so closely that the court’s decision

                                                                                           8     would constitute interference with agency process.” McBride Cotton and Cattle Corp. v.

                                                                                           9     Veneman, 290 F.3d 973, 980 (9th Cir. 2002). And as the court in Charles Schwab correctly held,

                                                                                          10     seeking to “enjoin the disciplinary process and obtain a contrary interpretation or invalidation of
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     the FINRA Rule on which the disciplinary action is based [are] issues central to the merits.”

                                                                                          12     Charles Schwab, 861 F. Supp. 3d at 1079.

                                                                                          13            Third, plaintiffs’ claims are not outside of FINRA’s expertise. Plaintiffs challenge

                                                                                          14     FINRA’s interpretation of FINRA Rule 1017 and its application of that rule to Scottsdale and

                                                                                          15     Alpine. [See Complaint (Doc. 1-1) at ¶¶ 9, 17.] FINRA’s application of its rules to its members

                                                                                          16     is a central component of its statutorily-mandated regulatory function, and thus well within its

                                                                                          17     expertise. See 15 U.S.C. § 78o-3.

                                                                                          18            The Hurrys’ tactical choice to name non-FINRA members as the only plaintiffs in this

                                                                                          19     matter does not change the result. Plaintiffs’ “claims” are nothing more than Scottsdale’s and

                                                                                          20     Alpine’s defenses to FINRA’s disciplinary action. And the relief plaintiffs seek is merely to

                                                                                          21     have the district court substitute the FINRA hearing panel’s interpretation of FINRA Rule 1017

                                                                                          22     with its own. [See Complaint (Doc. 1-1) at 7.] Congress, however, has made plain through the

                                                                                          23     Exchange Act that the district courts lack subject-matter jurisdiction to interfere with ongoing

                                                                                          24     enforcement proceedings, and instead that exclusive Article III jurisdiction is vested in the

                                                                                          25     United States Court of Appeals, but only after the FINRA hearing panel, National Adjudicatory

                                                                                          26     Council, and SEC have ruled on the dispute. See FINRA Rule 9200 et seq.; 15 U.S.C. §

                                                                                          27     78s(d)(2); 15 U.S.C. § 78y(a)(1).

                                                                                          28
                                                                                                                                                  -10-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 11 of 18


                                                                                           1     II.    Plaintiffs Lack A Private Right Of Action Against FINRA.

                                                                                           2            Plaintiffs’ claims should be dismissed pursuant to Federal Rule of Civil Procedure

                                                                                           3     12(b)(6) for the additional reason that there is no private right of action against FINRA for

                                                                                           4     violation of its own rules.

                                                                                           5            Congress did not provide in the Exchange Act for a private right of action against FINRA

                                                                                           6     for violating its own rules. Instead, as explained supra, FINRA’s rules establish a “multi-layered

                                                                                           7     hearing and appeals process that governs disciplinary actions against FINRA-affiliated brokers

                                                                                           8     and dealers.” Turbeville, 874 F.3d at 1271. Given the comprehensiveness of the Exchange Act,

                                                                                           9     and Congress’ silence regarding any private right of action, the Ninth Circuit Court of Appeals

                                                                                          10     concluded that “there is no implied right of action for [a FINRA] rule violation.” See Jablon v.
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     Dean Witter & Co., 614 F.2d 677, 681 (9th Cir. 1980) (citing Touche Ross & Co. v. Redington,

                                                                                          12     442 U.S. 560, 569 (1979)). The Ninth Circuit Court of Appeals reiterated that holding in Sparta:

                                                                                          13     “It is undisputed . . . that a party has no private right of action against an exchange for violating

                                                                                          14     its own rules or for actions taken to perform its self-regulatory duties under the [Exchange] Act.”

                                                                                          15     Sparta, 159 F.3d at 1213.

                                                                                          16            The Second, Eighth, D.C., and Eleventh Circuits have each reached the same conclusion.

                                                                                          17     See Desiderio v. NASD, 191 F.3d 198, 208 (2d Cir. 1999) (“[T]here is no private right of action

                                                                                          18     available under the Securities Exchange Act to . . . challenge an exchange’s failure to follow its

                                                                                          19     own rules.”) (citation omitted); MM&S Fin., Inc. v. NASD, 364 F.3d 908, 912 (8th Cir. 2004)

                                                                                          20     (“Any attempt by [plaintiff] to bypass the Exchange Act by asserting a private breach of contract

                                                                                          21     claim . . . is fruitless.”); In re Series 7 Broker Qualification Exam Scoring Litig., 548 F.3d 110,

                                                                                          22     114 (D.C. Cir. 2008) (“[C]ourts have consistently found Congress’s intent under the Exchange

                                                                                          23     Act precludes common law causes of action, and we agree with the reasoning of our sister

                                                                                          24     circuits.”); Turbeville, 874 F.3d at 1273 (“[W]e hold that no private right of action exists for

                                                                                          25     SRO members and associated persons to sue SROs for violating their own internal rules.”).

                                                                                          26            The absence of a private right of action defeats plaintiffs’ claims here because, according

                                                                                          27     to plaintiffs themselves, their claims are predicated on the assertion that “FINRA’s actions are

                                                                                          28     not . . . permitted under its own operating rules and procedures . . . .” [See Complaint (Doc. 1-1)
                                                                                                                                                  -11-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 12 of 18


                                                                                           1     at ¶ 10.] It is immaterial that plaintiffs frame their attack on FINRA’s enforcement decisions as

                                                                                           2     state law claims because resolving those claims requires analyzing whether FINRA properly

                                                                                           3     applied FINRA Rule 1017. Such an analysis can only be performed through the Exchange Act’s

                                                                                           4     comprehensive administrative review process, of which state courts and federal district courts are

                                                                                           5     not a part. See 15 U.S.C. § 78aa (conferring federal courts with exclusive jurisdiction over

                                                                                           6     claims asserting violation of the Exchange Act or “rules and regulations thereunder”); 15 U.S.C.

                                                                                           7     § 78s(d)(2); 15 U.S.C. § 78y(a)(1); see also Touche Ross, 442 U.S. at 568 (“[T]he fact that a . . .

                                                                                           8     statute has been violated and some person harmed does not automatically give rise to a private

                                                                                           9     cause of action in favor of that person.”). A contrary “rule permitting recovery under . . . a [state

                                                                                          10     law] theory would allow states to define . . . the regulatory duties of a self-regulatory
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     organization, a result which cannot co-exist with the Congressional scheme of delegated

                                                                                          12     regulatory authority under the Exchange Act.” Sparta, 159 F.3d at 1215.

                                                                                          13     III.   FINRA Is Immune From Claims Regarding Its Regulatory Conduct.

                                                                                          14            FINRA’s immunity is yet another independent basis for dismissing all plaintiffs’ claims.

                                                                                          15     SROs like FINRA “enjoy complete immunity . . . when they are acting under the aegis of the

                                                                                          16     Exchange Act’s delegated authority . . . .” See Sparta, 159 F.3d at 1214. FINRA acts “under the

                                                                                          17     aegis of the Exchange Act’s delegated authority,” and is thus immune from suit, when it

                                                                                          18     performs a regulatory function while acting in a quasi-governmental capacity. See id. at 1214-

                                                                                          19     15; see also P’ship Exch. Sec. Co. v. NASD, 169 F.3d 606, 608 (9th Cir. 1999); In re Series 7,

                                                                                          20     548 F.3d at 115; Standard Inv. Chartered, 637 F.3d 112, 116 (2d Cir. 2011).

                                                                                          21            Regulatory functions include those that are statutorily delegated to FINRA under the

                                                                                          22     Exchange Act or are otherwise set forth in SEC-approved FINRA rules. See, e.g., Sparta, 159

                                                                                          23     F.3d at 1214-15; D’Alessio v. NYSE, 258 F.3d 93, 106 (2d Cir. 2001) (“[FINRA], when acting in

                                                                                          24     its capacity as a SRO, is entitled to immunity from suit when it engages in conduct consistent

                                                                                          25     with the quasi-governmental powers delegated to it pursuant to the Exchange Act and the

                                                                                          26     regulations and rules promulgated thereunder.”). FINRA acts in a quasi-governmental capacity

                                                                                          27     when conducting business that would be performed by a government agency in the absence of

                                                                                          28     the Exchange Act. See Sparta, 159 F.3d at 1213. It is only “[w]hen conducting private
                                                                                                                                                 -12-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 13 of 18


                                                                                           1     business” that FINRA does not act in a quasi-governmental capacity. Id. at 1214.

                                                                                           2            Applying this functional test, it is clear that plaintiffs’ claims must be dismissed on

                                                                                           3     immunity grounds. First, FINRA’s interpretation of FINRA Rule 1017 and request for the

                                                                                           4     production of trust documents, which is the conduct giving rise to plaintiffs’ claims, are plainly

                                                                                           5     regulatory functions. Indeed, FINRA Rule 1017(e) expressly provides that “FINRA may request

                                                                                           6     additional information or documents at any time during the [CMA] process.” FINRA Rule

                                                                                           7     1017(e). Second, FINRA was acting in its quasi-governmental capacity, and not a private

                                                                                           8     capacity, when it initiated enforcement proceedings against Scottsdale and Alpine. Absent

                                                                                           9     FINRA’s oversight role mandated by the Exchange Act, FINRA would not have requested

                                                                                          10     CMAs from Scottsdale and Alpine, or disciplined them for non-compliance.
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11            Plaintiffs’ assertion that FINRA’s demands exceeded its authority under FINRA Rule

                                                                                          12     1017 does not change the conclusion that FINRA is immune from suit. The determination of

                                                                                          13     whether a function is regulatory, and therefore eligible for immunity, is independent of the

                                                                                          14     determination of whether the regulatory function was performed in accordance with FINRA

                                                                                          15     rules. In Sparta, for example, the court held that the de-listing of stock and suspension of trading

                                                                                          16     was a regulatory function despite that the plaintiff in that case alleged that the “foregoing actions

                                                                                          17     of [FINRA] were in direct violation of its own rules and procedures . . . .” See Sparta, 159 F.3d

                                                                                          18     at 1211, 1214.

                                                                                          19            Then-Judge Sotomayor similarly has explained that “immunity protects the power to

                                                                                          20     regulate, not the mandate to perform regulatory functions in a certain manner. Thus, the

                                                                                          21     immunity depends only on whether specific acts and forbearances were incident to the exercise

                                                                                          22     of regulatory power, and not on the propriety of those actions or inactions.” In re NYSE

                                                                                          23     Specialists Sec. Litig., 503 F.3d 89, 98 (2d Cir. 2007). Were it otherwise, “the immunity doctrine

                                                                                          24     would be effectively subverted. After all, individuals characteristically do not bring suit alleging

                                                                                          25     an SRO is obeying its statutory and legal obligations; they bring suit alleging an SRO is violating

                                                                                          26     the law or acting inconsistently with its legal obligations.” Id.

                                                                                          27            The fact that plaintiffs are not FINRA members likewise does not deprive FINRA of its

                                                                                          28     immunity. In fact, the Second Circuit Court of Appeals in DL Capital Group, LLC v. NASDAQ,
                                                                                                                                                 -13-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 14 of 18


                                                                                           1     409 F.3d 93 (2d Cir. 2005) expressly rejected that supposed limitation. Id. at 99 (“[T]his Court

                                                                                           2     has never suggested that the identity of the plaintiff is what drives the absolute immunity

                                                                                           3     analysis. Rather . . . it is the SRO’s function as a quasi-governmental authority that entitles it to

                                                                                           4     absolute immunity.”). FINRA’s immunity is not reserved to claims made by a select group of

                                                                                           5     plaintiffs, but rather extends to all claims by any party regarding regulatory functions performed

                                                                                           6     in a quasi-governmental capacity. See Sparta, 159 F.3d at 1214.

                                                                                           7            The focus on FINRA’s function, and not the identity of the particular plaintiff, is

                                                                                           8     consistent with this Court’s conclusion that FINRA’s immunity is intended to support the

                                                                                           9     “Congressional scheme of delegated regulatory authority under the Exchange Act.” See id. at

                                                                                          10     1215. FINRA’s immunity, and consequently the effectiveness of the self-regulatory structure of
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     the securities market constructed by Congress, would be illusory if it only prevented claims

                                                                                          12     asserted by the relatively small group of people that have expressly agreed to be bound by

                                                                                          13     FINRA’s rules.

                                                                                          14     IV.    This Court Lacks Personal Jurisdiction Over FINRA.

                                                                                          15            Plaintiffs’ claims should also be dismissed pursuant to Federal Rule of Civil Procedure

                                                                                          16     12(b)(2) because this Court lacks personal jurisdiction over FINRA. Personal jurisdiction over a

                                                                                          17     non-resident such as FINRA is tested by a two-part analysis. See Pacific Atl. Trading Co. v. M/V

                                                                                          18     Main Express, 758 F.2d 1325, 1327 (9th Cir. 1985). First, the exercise of jurisdiction must

                                                                                          19     satisfy the requirements of the forum state’s long-arm statute. Id. Second, the exercise of

                                                                                          20     jurisdiction must comport with due process. Id. “Since ‘Nevada’s long-arm statute, NRS §

                                                                                          21     14.065, reaches the limits of due process set by the United States Constitution,’” the personal

                                                                                          22     jurisdiction inquiry collapses into an analysis of due process. Schaetzl-Saubert v. Turkish

                                                                                          23     Airlines, Inc., 2018 U.S. Dist. LEXIS 37015 at *5 (D. Nev. Mar. 7, 2018) (Du, J.) (quoting Baker

                                                                                          24     v. Eighth Judicial Dist. Court, 116 Nev. 527, 531 (2000)).

                                                                                          25            Due process requires that a non-resident have certain minimum contacts with the forum

                                                                                          26     state such that the exercise of jurisdiction comports with “traditional notions of fair play and

                                                                                          27     substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Personal

                                                                                          28     jurisdiction over a non-resident may be either general or specific. Here, neither general nor
                                                                                                                                                  -14-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 15 of 18


                                                                                           1     specific personal jurisdiction over FINRA exists.

                                                                                           2            A.      There Is No General Personal Jurisdiction Over FINRA In Nevada.

                                                                                           3            A court may only exercise general personal jurisdiction when a non-resident’s contacts

                                                                                           4     with the forum state “are so ‘continuous and systematic’ as to render [it] essentially at home in

                                                                                           5     the forum State.” Daimler AG v. Bauman, 134 S. Ct. 746, 761 (2014) (emphasis added). For a

                                                                                           6     corporation the “paradigm all-purpose forums” for general jurisdiction are its (1) “formal place

                                                                                           7     of incorporation” and (2) “principal place of business.” Id. at 760-61. Nevada is neither

                                                                                           8     FINRA’s formal place of incorporation nor its principal place of business. [See Asquith Dec. at

                                                                                           9     ¶¶ 3–4.] FINRA is a Delaware corporation that has its principal place of business in

                                                                                          10     Washington, D.C. [See id.]
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11            Only in a truly “exceptional case” will a corporation be deemed “essentially at home” in

                                                                                          12     a place where it is not incorporated or headquartered. See Daimler, 134 S. Ct. at 761 n.19.

                                                                                          13     Indeed, the general jurisdiction standard is so exacting that Justice Sotomayor pointedly

                                                                                          14     acknowledged “it is virtually inconceivable” that “large multistate or multinational corporations”

                                                                                          15     “will ever be subject to general jurisdiction in any location other than their principal places of

                                                                                          16     business or of incorporation,” regardless of where they “have continuous and systematic contacts

                                                                                          17     within the United States.” BNSF Railway Co. v. Tyrell, 137 S. Ct. 1549, 1560 (2017)

                                                                                          18     (Sotomayor, J., dissenting) (emphasis added).

                                                                                          19              Plaintiffs have not alleged any facts demonstrating that this is the “exceptional case”

                                                                                          20     hypothesized in Daimler or that FINRA is “essentially at home” in Nevada. See Daimler, 134 S.

                                                                                          21     Ct. at 761. Nor could plaintiffs make any such showing. FINRA is a private, not-for-profit

                                                                                          22     Delaware corporation and SRO that, subject to oversight by the SEC, determines the

                                                                                          23     qualifications of broker-dealer firms and individual stockbrokers seeking to enter the industry,

                                                                                          24     imposes binding rules that govern FINRA members, and “enforce[s] compliance by its

                                                                                          25     members” with those same rules and regulations. [Asquith Dec. at ¶ 3.] FINRA has 16 offices

                                                                                          26     throughout the United States and employs approximately 3,600 employees. [See id. at ¶¶ 5–6.]

                                                                                          27     None of those offices or employees are in Nevada. [See id.] There are 70 hearing venues at

                                                                                          28     which FINRA members may arbitrate disputes. [Id. at ¶ 7.] Only two of those venues are in
                                                                                                                                                 -15-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 16 of 18


                                                                                           1     Nevada, and they are at locations that are not owned by FINRA. [Id.] Approximately 3,700

                                                                                           2     broker-dealer firms are currently under FINRA’s supervision, but only 9 of those

                                                                                           3     firms (≈ 0.24%) are headquartered in Nevada. [See id. at ¶ 8.] FINRA has no mailing address or

                                                                                           4     telephone numbers in Nevada and owns no real estate in Nevada. [See id. at ¶¶ 9–10.]

                                                                                           5            FINRA is a nationwide regulator of broker-dealer firms. [See id. at ¶¶ 3–8.] As the

                                                                                           6     Supreme Court made plain in Daimler, “[a] corporation that operates in many places can

                                                                                           7     scarcely be deemed at home in all of them.” Daimler, 134 S. Ct. at 766 n.20. FINRA is not

                                                                                           8     “essentially at home” in Nevada, thus this Court lacks general personal jurisdiction over it. Id.

                                                                                           9            B.      There Is No Specific Personal Jurisdiction Over FINRA Here.

                                                                                          10            Specific personal jurisdiction may be exercised over a non-resident, “only when three
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     requirements are satisfied: (1) the defendant either purposefully directs its activities or

                                                                                          12     purposefully avails itself of the benefits afforded by the forum’s laws; (2) the claim arises out of

                                                                                          13     or relates to the defendant’s forum-related activities; and (3) the exercise of jurisdiction comports

                                                                                          14     with fair play and substantial justice, i.e., it is reasonable.” Williams v. Yamaha Motor Co., Ltd.,

                                                                                          15     851 F.3d 1015, 1023 (9th Cir. 2017). “The plaintiff has the burden of proving the first two

                                                                                          16     prongs,” which burden plaintiffs have not and cannot carry here. See Picot v. Weston, 780 F.3d

                                                                                          17     1206, 1212 (9th Cir. 2015).

                                                                                          18            FINRA has not availed itself of the benefits afforded by Nevada’s laws. Rather, it

                                                                                          19     regulates Scottsdale and Alpine pursuant to authority granted by the Maloney Act of 1938, 15

                                                                                          20     U.S.C. §§ 78o-3, et seq., amending the Exchange Act; SEC rules; and FINRA’s own rules. That

                                                                                          21     plaintiffs may be domiciled in Nevada is irrelevant to the jurisdictional analysis because

                                                                                          22     “‘minimum contacts’ analysis looks to the defendant’s contacts with the forum State itself, not

                                                                                          23     the defendant’s contacts with persons who reside there.” Walden v. Fiore, 134 S. Ct. 1115, 1122

                                                                                          24     (2014); see also Hempel v. Cydan Dev., Inc., 2018 U.S. Dist. LEXIS 187820, *7 (D. Nev. Nov.

                                                                                          25     2, 2018) (Du, J.) (“To be clear, a plaintiff’s contacts with the defendant and the forum state

                                                                                          26     cannot drive the jurisdictional analysis, even though a defendant’s contacts with the forum state

                                                                                          27     may be intertwined with its transactions or interactions with the plaintiff or other parties.”).

                                                                                          28     Additionally, plaintiffs’ claims do not arise out of FINRA’s forum-related activities, as is
                                                                                                                                                  -16-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 17 of 18


                                                                                           1     required to exercise specific personal jurisdiction over FINRA. Rather, the claims arise out of

                                                                                           2     FINRA’s regulatory oversight of Scottsdale and Alpine, which are Arizona and Utah companies,

                                                                                           3     respectively. [See Complaint (Doc. 1-1) at ¶ 17.]

                                                                                           4                                                Conclusion

                                                                                           5            For the foregoing reasons, all plaintiffs’ claims should be dismissed with prejudice.

                                                                                           6

                                                                                           7            RESPECTFULLY SUBMITTED this 24th day of May, 2019.

                                                                                           8

                                                                                           9                                                  LEACH KERN GRUCHOW ANDERSON SONG

                                                                                          10
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                                                                              /s/ Sean L. Anderson
                                                                                          12                                                  Sean L. Anderson
                                                                                                                                              Nevada Bar No. 7259
                                                                                          13                                                  Ryan D. Hastings
                                                                                                                                              Nevada Bar No. 12394
                                                                                          14                                                  2525 Box Canyon Drive
                                                                                                                                              Las Vegas, Nevada 89128
                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                               -17-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11 Filed 05/24/19 Page 18 of 18


                                                                                           1                                    CERTIFICATE OF SERVICE

                                                                                           2            Pursuant to FRCP 5(b), the undersigned, an employee of LEACH KERN GRUCHOW

                                                                                           3     ANDERSON SONG, hereby certifies that on the 9th day of May, 2019, a copy of the foregoing,

                                                                                           4     MOTION TO DISMISS was electronically filed with the Clerk of the Court for the United

                                                                                           5     States District Court by using the Court’s EM/ECF system and served through the Court’s Notice

                                                                                           6     of electronic filing system automatically generated to those parties registered on the Court’s

                                                                                           7     Master E-Service List as follows:

                                                                                           8

                                                                                           9     William E. Peterson
                                                                                                 (wpeterson@swlaw.com)
                                                                                          10     Janine C. Prupas
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                                 (jprupas@swlaw.com)
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11     SNELL & WILMER L.L.P.
                                                                                          12     50 West Liberty Street, Suite 510
                                                                                                 Reno, Nevada 89501
                                                                                          13

                                                                                          14                                                /s/ Robin Callaway
                                                                                                                                            An Employee of LEACH KERN GRUCHOW
                                                                                          15
                                                                                                                                            ANDERSON SONG
                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                             -18-
